Title: From John Adams to William Stephens Smith, 22 February 1815
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy Febuary 22d 1815

I rejoice in your Recovery from Sickness and wish a perfect restoration of your health—I think I may Congratulate you on the Glorious termination of the War. The Rejoicings here are enthusiastic, If Such Rejoicings here are at my Peace with France in 1800, had been Exhibited, would the Condition of our Country at this hour however have been better?
Tallard when he had been beaten and taken Prisoner, by Marlborough, was very dull “Fie! Count Said the Duke, never mind these Accidents: you know the Nature of War. We have committed an hundred Faults in this Campaign, and you have Committed an hundred and one. that is all the difference between Us.—What is to be the future destiny of my Son John and your Son William, I should be glad to know.—
All things considered, We have got out of the Scrape, very cleverly. This Country is a Cat, that always falls upon her feet whooever throws her Up.
When France a War between France and England breaks out again, the Old Lady will again blockade, Capture and impress and then We, must have at her again, It is good for a Nation to have quasi War, once in ten or twelve years, so farewell for the present

John Adams—